MEMORANDUM **
Michael Lee Corbett appeals the sentence imposed following his guilty plea to one count of possession with intent to distribute methamphetamine (21 U.S.C. § 841(a)(1)), one count of possession with intent to distribute marijuana (21 U.S.C. § 841(a)(1)), one count of possession of a firearm during and in relation to a drug trafficking crime (18 U.S.C. § 924(c)(1)), two counts of distribution of methamphetamine to a minor (21 U.S.C. § 859), and two counts of distribution of marijuana to a minor (21 U.S.C. § 859).
*797Corbett contends that the district court erred by failing to award him an additional one-level reduction under U.S.S.G. § 3El.l(b) after it awarded him a two-level adjustment for acceptance of responsibility. The government agrees with the defendant that the third level reduction is mandatory because Corbett notified the United States in a timely manner that he intended to plead guilty to the charges in the indictment. U.S.S.G. § 3El.l(b)(2); United States v. Blanco-Gallegos, 188 F.3d 1072, 1077 (9th Cir.1999).
The sentence is vacated and the ease is remanded for the district court to award Corbett the additional one-level reduction for timely acceptance of responsibility under § 3El.l(b)(2).
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.